D.W. NELSON, Senior Circuit Judge,
dissenting.
I respectfully dissent. I agree with the majority’s dismissal of Takhar’s argu*605ments based on reasonable expectations and equitable estoppel. However, I disagree with the majority’s analysis of ERISA’s requirements regarding the group certificate issued to Takhar, which is the equivalent of a summary plan description (SPD). ERISA requires that in SPDs, “Any description of exception, limitations, reductions, and other restrictions of plan benefits shall not be minimized, rendered obscure or otherwise made to appear unimportant.” 29 C.F.R. § 2520.102-2(b). The amendment provision in the group contract had the effect of being an exception or limitation on Takhar’s coverage that was not made apparent in the terms of his SPD. Accordingly, I would find that under ERISA, Prudential was bound by the terms of the SPD it issued him in 1995.